DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/982,550 on September 19, 2021.	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 19, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 9 disclose specific formulae/expressions of output grayscale and backlight signal values, which are not taught by the prior art.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are found in Claim 10:

“a first determination module configured to determine backlight signal values…”
“a second determination module configured to determine a backlight jump value…”
“an adjustment module configured to adjust the backlight signal values…”
“a first driving module configured to drive the backlight module to emit light…”

Respectfully, these elements are found in Figure 6A, which detail a driving apparatus. Physical components, such as a processor, memory, etc, are the elements, which are disclosed in the specification and provide a basis for these limitations.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. ( US 2017/01100065 A1 ).

	Zhang teaches in Claim 1:
	A method for driving a display device comprising a backlight module, the backlight module comprises a plurality of backlight partitions ( Figure 8, [0071] discloses a structural diagram of a backlight source driver as well as a method described in various flowcharts. Figure 5B, [0060] disclose zone image data blocks ), and the method comprising: 
determining backlight signal values of the plurality of backlight partitions according to input grayscale values of pixels in an image to be displayed ( Figure 4, [0033] discloses determining grayscale values of all pixels in a zone image data block and pre-obtaining a zone backlight value corresponding to the zone image data block according to the grayscale values ); 
determining a backlight jump value of each of the plurality of backlight partitions according to the backlight signal values of the plurality of backlight partitions ( Figure 4, [0039] discloses determining a backlight gain coefficient (read as a backlight jump value) according to a backlight value gain variable and an ambient luminance revision variable ); 
adjusting the backlight signal values of the plurality of backlight partitions according to the backlight jump values to obtain adjusted backlight signal values ( Figure 4, [0039]+, etc, disclose how the zone backlight values of all the backlight zones are pre-obtained, multiplied by the determined backlight value gain coefficient to obtain the respective backlight values, to which a gain is applied, i.e. adjusted ); and 
driving the backlight module to emit light using the adjusted backlight signal values ( Figure 4, [0070] discloses outputting the backlight value of the backlight zone to a driver circuit of a backlight source in the backlight zone to control the brightness of the backlight source as a result of driving ); 
wherein determining a backlight jump value of each of the plurality of backlight partitions according to the backlight signal values of the plurality of backlight partitions comprises: 
( Figure 4, [0039]+, etc, disclose the various steps, such as determining/pre-obtaining zone backlight values based on grayscale values (backlight signal value of the backlight partition). [0049], [0095] discloses determining ambient luminance revision variable (read as a backlight interference value which is impacted, in part, by other zone values). [0036], [0049], etc, disclose averaging the graysacles of all pixels, averaging weighted grayscales, averaging maximum values of red, green, blue, etc (read as an average value of input pixels values of each color component). To clarify, in light of all of these factors, a backlight gain coefficient is determined and this is interpreted as a model by fitting ); and 
calculating the backlight jump value of the backlight partition using the calculation model. ( Figure 4, [0050] disclose calculating the backlight gain coefficient and then outputting the adjusted backlight value to the backlight source to control the brightness )

	Zhang teaches in Claim 2:
	The method according to claim 1, wherein the calculation model is expressed as: 
    PNG
    media_image1.png
    62
    475
    media_image1.png
    Greyscale
 wherein LSTEP is the backlight jump value of the backlight partition, Lm is the backlight signal value of the backlight partition, LROUND is the backlight interference value of the plurality of adjacent backlight partitions of the backlight partition, and Ravg is an average value of input pixel values of a red ( [0036] discloses determining the maximum and averaging values of the red, green and blue sub-pixels in the/all respective pixels, i.e. the backlight zones. This is part of the determination of the backlight gain coefficient based on backlight values (these backlight values focusing on the red, green, blue aspects noted above. These values are summed together/considered as part of the coefficient determination process. Respectfully, this claim is essentially calling for the red, green, blue aspects to be determined and considered, which Zhang teaches )

	Zhang teaches in Claim 3:
	The method according to claim 1, wherein the adjusting the backlight signal values of the plurality of backlight partitions according to the backlight jump values comprises: 
for each of the plurality of backlight partitions: 
acquiring a maximum value of the backlight signal values of at least one adjacent backlight partition of the backlight partition; 
comparing a difference value between the maximum value and the backlight signal value with the backlight jump value; 
if the difference value between the maximum value and the backlight signal value of the backlight partition is greater than the backlight jump value, then the adjusted backlight signal ( [0029], ec, disclose being able to determine the maximum backlight value of the various zones. Based on this, a determination/algorithm is used to determine the backlight gain coefficient. Note the comparison and how this impacts the calculations. It is clear that the determined that the coefficient is based on/compared to the grayscale levels/existing backlight values and adjusted accordingly )

	Zhang teaches in Claim 4:
	The method according to claim 1, wherein the display device further comprises a display panel, and the method further comprises: 
compensating the input grayscale value of a pixel in the corresponding sub-display area by using the adjusted backlight signal value to obtain a compensated input gray scale value; comparing the compensated input grayscale value with statistical information of the input grayscale value of the pixel in the corresponding sub-display area, and determining an output grayscale value of the pixel according to a comparison result; and driving the display panel for display by using the determined output grayscale value of the pixel. ( The same reasoning applied in Claim 1 is also applicable here as well. The grayscale values determine the initial backlight values, i.e. pre-obtain a zone backlight value. Afterwards, the backlight gain coefficient is determined, i.e. compensated. This compensation is based on the on the existing backlight value, i.e. corresponding sub-display area )

	Zhang teaches in Claim 5:
The method according to claim 4, wherein the comparing the compensated input grayscale value with statistical information of the input grayscale value of the pixel in the corresponding sub-display area, and determining an output grayscale value of the pixel according to a comparison result comprises: 
acquiring a maximum color component value of the compensated input grayscale value;  comparing the maximum color component value with the statistical information;  determining that the compensated input grayscale value is the output grayscale value of the pixel, in response to the maximum color component value being greater than the statistical information; and determining the output grayscale value of the pixel according to the maximum color component value, the statistical information, the compensated input grayscale value, and an input grayscale value processed by a predetermined algorithm, in response to the maximum color component value being less than or equal to the statistical information. ( [0029], ec, disclose being able to determine the maximum backlight value of the various zones. Based on this, a determination/algorithm is used to determine the backlight gain coefficient. Note the comparison and how this impacts the calculations. It is clear that the determined that the coefficient is based on/compared to the grayscale levels/existing backlight values and adjusted accordingly )

	Zhang teaches in Claim 8:
	The method according to claim 1, wherein the determining backlight signal values of the plurality of backlight partitions in the backlight module comprises: 

calculating an average value of the input grayscale values of pixels and a cumulative distribution function value in the sub-display area corresponding to the backlight partition; and determining the backlight signal value of the backlight partition according to the average value and the cumulative distribution function value. ( The same reasoning applied in Claim 1 is also applicable here as well: Figure 4, [0039]+, etc, disclose the various steps, such as determining/pre-obtaining zone backlight values based on grayscale values (backlight signal value of the backlight partition). [0049], [0095] discloses determining ambient luminance revision variable (read as a backlight interference value which is impacted, in part, by other zone values). [0036], [0049], etc, disclose averaging the graysacles of all pixels, averaging weighted grayscales, averaging maximum values of red, green, blue, etc (read as an average value of input pixels values of each color component). To clarify, in light of all of these factors, a backlight gain coefficient is determined and this is interpreted as a model by fitting. Respectfully, this is an example of a distribution function as each zone is analyzed )

	Zhang teaches in Claim 10:
	An apparatus for driving a display device, the display device comprises a backlight module comprising a plurality of backlight partitions ( Figure 8, [0071] discloses a structural diagram of a backlight source driver as well as a method described in various flowcharts. Figure 5B, [0060] disclose zone image data blocks ), and the apparatus comprises: 
a first determination module configured to determine backlight signal values of the plurality of backlight partitions according to input grayscale values of pixels in an image to be ( Figure 4, [0033] discloses determining grayscale values of all pixels in a zone image data block and pre-obtaining a zone backlight value corresponding to the zone image data block according to the grayscale values ); 
a second determination module configured to determine a backlight jump value of each of the plurality of backlight partitions according to the backlight signal values of the plurality of backlight partitions ( Figure 4, [0039] discloses determining a backlight gain coefficient (read as a backlight jump value) according to a backlight value gain variable and an ambient luminance revision variable ); 
an adjustment module configured to adjust the backlight signal values of the plurality of backlight partitions according to the backlight jump values to obtain adjusted backlight signal values ( Figure 4, [0039]+, etc, disclose how the zone backlight values of all the backlight zones are pre-obtained, multiplied by the determined backlight value gain coefficient to obtain the respective backlight values, to which a gain is applied, i.e. adjusted ); and 
a first driving module configured to drive the backlight module to emit light by using the adjusted backlight signal values; 
wherein the second determination module is further configured to: 
acquire a calculation model by fitting according to the backlight signal values of the backlight partitions, a backlight interference value of the plurality of adjacent backlight partitions to each backlight partition, and an average value of input pixel values of each color component in a sub-display area corresponding to each backlight partition ( Figure 4, [0039]+, etc, disclose the various steps, such as determining/pre-obtaining zone backlight values based on grayscale values (backlight signal value of the backlight partition). [0049], [0095] discloses determining ambient luminance revision variable (read as a backlight interference value which is impacted, in part, by other zone values). [0036], [0049], etc, disclose averaging the graysacles of all pixels, averaging weighted grayscales, averaging maximum values of red, green, blue, etc (read as an average value of input pixels values of each color component). To clarify, in light of all of these factors, a backlight gain coefficient is determined and this is interpreted as a model by fitting ); and 
calculate the backlight jump values of the backlight partitions by using the calculation model. ( Figure 4, [0050] disclose calculating the backlight gain coefficient and then outputting the adjusted backlight value to the backlight source to control the brightness )

	Zhang teaches in Claim 11:
	The apparatus according to claim 10, wherein the display device further comprises a display panel, and the apparatus further comprises 
a third determination module configured to acquire a maximum color component value of a compensated input grayscale value; compare the maximum color component value with statistical information; determine that the compensated input grayscale value is an output grayscale value of a pixel, in response to the maximum color component value being greater than the statistical information; and determine the output grayscale value of the pixel according to the maximum color component value, the statistical information, the compensated input grayscale value, and an input grayscale value processed by a predetermined algorithm, in response to the maximum color component value is less than or equal to the statistical information; and a second driving module configured to drive the display panel for display by using the determined output grayscale value of the pixel. ( [0029], ec, disclose being able to determine the maximum backlight value of the various zones. Based on this, a determination/algorithm is used to determine the backlight gain coefficient. Note the comparison and how this impacts the calculations. It is clear that the determined that the coefficient is based on/compared to the grayscale levels/existing backlight values and adjusted accordingly )

	Zhang teaches in Claim 12:
	A driving apparatus, comprising: a memory configured to store instructions; at least one processor which executes the instructions stored in the memory to implement the method according to claim 1. ( Figure 13, [0090] discloses one or more processors )

	Zhang teaches in Claim 13:
	A display device, comprising: 
a display panel comprising a plurality of sub-display areas; a backlight module comprising a plurality of backlight partitions; and the driving apparatus according to claim 12. ( Figure 5B, [0060] etc, disclose a plurality of backlight zones )

	Zhang teaches in Claim 14:
	A non-transitory computer-readable storage medium having stored thereon instructions that are configured to, when executed by at least one processor, implement the method according to claim 1. ( [0099] discloses a computer readable storage medium which includes a ROM, RAM, etc, which can store program codes )

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. 
( US 2017/01100065 A1 ), as applied to Claim 5, further in view of Shih et al. 
( US 2019/0086724 A1 ).

	As per Claim 7:
	Zhang does not explicitly teach “wherein the predetermined algorithm comprises a Haze Removal.”

However, haze removal is a well known issue in backlit-displays. To emphasize, in the same field of endeavor, displays, Shih teaches of a backlight module, ( Shih, Figures 1-2, [0007] ). [0043] discloses the haze needs to be adjusted/compensated. As combined, Shih’s haze removal concepts can be combined with Zhang’s backlight compensation process.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the haze removal aspect, as taught by Shih, with the motivation that by adjusting the haze aspects using a method process, the thickness of the device can be reduced, instead of needing physical compensation means, ( Shih, [0043] ). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621